Citation Nr: 0116761	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-02 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether a rating decision in October 1986, which denied 
entitlement to service connection for an acquired psychiatric 
disorder, involved clear and unmistakable error.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from April 1975 to June 
1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1999 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs.


FINDINGS OF FACT

A rating decision in October 1986, denying entitlement to 
service connection for an acquired psychiatric disorder, was 
not undebatably erroneous.


CONCLUSION OF LAW

A rating decision in October 1986, denying entitlement to 
service connection for an acquired psychiatric disorder, did 
not involve clear and unmistakable error.  38 C.F.R. 
§ 3.105(a) (1986).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In analyzing whether a rating decision is fatally flawed, it 
is important to keep in mind the meaning of clear and 
unmistakable error (CUE).  The applicable regulation provides 
that previous determinations which were final and binding 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet.App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet.App. 310, 313-
14 (1992) (en banc).  

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 
Vet.App. 40, 43-4 (1993), citing Russell v. Principi, 3 
Vet.App. at 313 (1992) (en banc) (emphasis in the original).

In October 1986, when the RO denied entitlement to service 
connection for an acquired psychiatric disorder, the law 
provided, as it does now, that service connection may be 
granted for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C. §§ 1110, 
1131.

The evidence which was before the RO in October 1986 is 
summarized below. 
  
The veteran's service medical records were negative for 
findings or a diagnosis of a psychiatric disorder.  The 
veteran was seen medically numerous times while he was on 
active duty, principally for complaints of back pain.  During 
none of his visits with medical personnel did he voice a 
single complaint concerning his mental or emotional status.  
At a special examination for a medical board proceeding in 
March 1977, the diagnosis was rheumatoid spondylitis, and he 
was evaluated as psychiatrically normal.  At that time, in a 
report of medical history, the veteran stated that: he was 
wearing a back brace; he was taking pain pills 3 times per 
day and taking sleeping pills at night; he had constant back 
pain and it was hard to sleep.  On the report of medical 
history questionnaire, he checked "Yes" to having frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble of any sort.  

In April 1977, the veteran wrote to an Army medical board 
which was considering his case.  He disagreed with a finding 
that he was physically fit for duty.  He stated that he was 
wearing a back brace, taking pain pills several times per 
day, and taking sedatives at night to help him sleep.  He 
stated that his backaches had been a long and painful 
problem.  He also stated that he had worked hard in service 
and had an unblemished record.  He mentioned his 
accomplishments, including a citation as the best rifleman in 
his company and being named soldier of the month and soldier 
of the quarter in Korea.  He said nothing about any 
psychiatric symptoms or complaints.

In May 1977, a physical evaluation board found that the 
veteran had the disability of rheumatoid arthritis of the 
spine and placed him on the Temporary Disability Retired List 
(TDRL).  As noted above, the veteran was separated from 
active service in June 1977.

In May 1979, the veteran wrote a letter to the Commander of 
Ireland Army Hospital, Fort Knox, Kentucky, concerning the 
findings of a medical board, which found him unfit for 
further duty and recommended that he be removed from the 
Temporary Disability Retired List.  In that letter, the 
veteran stated that he was being treated for severe back pain 
by a local physician in Michigan and he was taking medication 
for pain.  He stated, "I have applied at several places for 
employment, but as soon as they determine that I have back 
problems, they immediately reject my application.  This 
ordeal has created severe emotional and physical problems for 
my family and me."  The veteran made no statements 
concerning his mental status while on active duty, and he did 
not complain of any emotional difficulty other than trying to 
cope with back pain. 

In July 1979, two years after his separation from service, 
the veteran saw Alexander J. N. Schneider, MD, a private 
psychiatrist.  In September 1979, Dr. Schneider reported to 
the United States Army that the veteran had told him that he 
began to feel "nervous" while he was in service.  At that 
time, the veteran thought that his arthritis in the back was 
the only reason for his nervousness, but he was no longer 
sure that his back disorder was the only reason.  When he was 
in service, his wife suggested that he see a psychiatrist due 
to his nervousness and irritability, but he did not do so.  
He decided to see a psychiatrist after his wife and children 
left him.  The veteran complained to Dr. Schneider of a 
constant backache, trouble sleeping, and frequent tension 
headaches.  He stated that he had developed a bad temper, and 
he had not worked in 2 years.  Dr. Schneider diagnosed 
arthritis and severe neurosis, anxiety, and depression.  Dr. 
Schneider offered an opinion that factors other than 
arthritis could have aggravated the veteran's neurosis.

In August 1979, a physician who was a specialist in 
rheumatology evaluated the veteran as part of a TDRL 
examination.  The rheumatologist reported that, based on a 
history of chronic back pain and physical findings, the 
veteran appeared to have ankylosing spondylitis, with "a 
large psychogenic overlay to his condition".

In October 1979, Dr. Schneider again wrote to the Army.  He 
noted that the veteran had served as a military policeman and 
commented on the psychological effect that police work may 
have on individuals.  He stated that the veteran told him 
that in service he was subjected to threats after he reported 
to the authorities that other service members had been using 
illegal drugs and seeing prostitutes.  The veteran also said 
that, during assignment to the demilitarized zone in Korea, 
he saw the dead bodies of 2 American officers who had been 
killed.  The veteran stated that there were deadly snakes and 
spiders in the area where he served and, also, venereal 
disease which was resistant to standard treatment.  [The 
Board notes that there was no supporting evidence of record 
in October 1986 of the veteran's allegations.]  The veteran 
said that, as a military policeman, he often faced a conflict 
in deciding the appropriate action to take.  Dr. Schneider 
stated that the veteran suffered from neurosis, anxiety, and 
depression, severe.  He offered an opinion that, while the 
veteran may have had some emotional problems before he 
entered service, his problems were undoubtedly aggravated in 
service.

At an Army TDRL evaluation in February 1980, the veteran 
stated that he was attending a community college on a full-
time basis and had been seeing Dr. Schneider for 7 months.  
He was being treated at a VA facility for his back disorder.  
He said that his wife was divorcing him.  He stated that he 
was regularly drinking large amounts of alcohol.  He 
indicated that he had been charged with the crime of grand 
larceny.  His complaints included anxiety, sleep disturbance, 
low back pain, depressive thoughts, guilt feelings, and mood 
changes.  On mental status examination, he was angry, 
irritable, and defensive.  His mood was anxious and 
depressed.  He had diminished frustration tolerance, 
emotional instability, and oversensitivity to physical and 
emotional distress.  His intelligence was average and his 
insight was limited.  Psychological testing revealed a 
longstanding pattern of maladaptive behavior, manifested by 
obsessive ruminations, anxiety, depression, and a feeling of 
alienation.  The pertinent diagnosis was depressive neurosis 
with anxiety features, chronic, severe.  Social impairment 
and industrial impairment were reported as slight.  

In April 1980, a medical board found the veteran medically 
unfit for duty and recommended that he be removed from the 
TDRL and placed on the Permanent Disability Retired List. 

Dr. Schneider wrote to the Army a third time in April 1980.  
He said that his letter was in connection with the veteran's 
appeal of the findings and recommendations of a medical 
board.  Dr. Schneider stated that the veteran's social 
impairment was severe and his industrial impairment was 
considerable to severe; he had a severe neurosis which 
handicapped him from a social and work standpoint.

In May 1980, a physical evaluation board revised the October 
1979 findings of a physical evaluation board which was 
convened at Fort Gordon and found that the veteran had a 
disability of depressive neurosis with substantial social 
impairment and severe industrial impairment.  The physical 
evaluation board found that depressive neurosis was incurred 
or aggravated by the veteran while he was entitled to basic 
pay and was a proximate result of performing duty.  In June 
1980, the veteran was permanently retired from the Army.

At a VA examination in December 1985, the veteran's 
complaints included severe headaches, depression, low 
backache, insomnia, loss of appetite, forgetfulness, 
blackouts, an uncontrollable temper, nightmares, and a 
feeling that he must smoke and drink.  At a neuropsychiatric 
consultation in January 1986, it was noted that a diagnosis 
of depressive neurosis had been rendered at a service 
department hospital in February 1980, when the veteran 
presented with complaints of feeling depressed, drinking 
large amounts of alcohol, and having anxiety and sleep 
disturbance.  The examiner noted that, as a child,  the 
veteran had one sister, with whom he didn't get along, and 
his father was killed in a workplace accident when he was 5 
years old; his mother remarried, and his step-father beat 
both him and his mother.  After high school, he got married 
and worked as a shipping and receiving foreman before 
enlisting in the military.  As a military policeman in Korea, 
he reported other service members who were using drugs, and 
was subjected to adverse treatment for doing so; when he 
returned to the United States, he started to drink.  At the 
present time, he was seeing a psychiatrist and taking Indocin 
for back pain and Halcion for insomnia.

On mental status examination, the veteran's general hygiene 
and grooming were neglected; he appeared hostile; he answered 
questions coherently, but he wanted to tell every detail of 
his experiences in Korea, including fights he was in; he had 
a suitcase of papers and was demanding a long time for his 
evaluation. He said that in dreams he saw a man he hit with a 
jeep in Korea coming toward him.  He was very suspicious and 
distrustful.  He was separated from his wife but would not 
admit to problems in his marriage.  He displayed a severe 
degree of personality disturbance; he was aggressive, 
dependent, hostile, and had poor interpersonal relationships; 
he was unable to make friends; he felt insecure and unstable; 
and he displayed a slight depression.  The diagnoses were, on 
Axis I, dysthymic disorder, mild to moderate degree, and, on 
Axis II, borderline personality disorder.  The examiner 
stated that, as far as the veteran's depression was 
concerned, his social impairment was mild to moderate and his 
vocational impairment was mild to moderate. 

Applying the law and regulations concerning CUE to the facts 
of this case, the Board notes that Dr. Schneider did not 
actually report an opinion that the veteran developed an 
acquired psychiatric disorder while on active duty.  He only 
said that the veteran had "emotional problems" prior to 
service which became worse in service.  Dr. Schneider did not 
even meet the veteran until approximately 2 years after the 
veteran had been separated from active service, and there is 
no indication that he reviewed the veteran's service medical 
records and service personnel records before commenting on 
the veteran's claimed mental status while on active duty.  
For those reasons, a reasonable mind might question the 
validity of Dr. Schneider's opinions concerning the 
psychiatric status of an individual who was seeking benefits 
for a psychiatric disorder claimed to have existed 2 years 
earlier.  Similarly, it was not unreasonable for the RO to 
question the basis of the finding of the physical evaluation 
board in May 1980 that the veteran incurred or aggravated a 
depressive neurosis while on active duty, in that the 
physical evaluation board's conclusion was evidently based on 
Dr. Schneider's opinion and not on the finding of any service 
department psychiatrists with access to the veteran's service 
medical records and service personnel records.  In addition, 
the Board notes that a finding in August 1979 by a specialist 
in rheumatology that at that time the veteran had a 
psychogenic overlay to his back condition was not a finding 
that he had an acquired psychiatric disorder, such as a 
depressive neurosis, while on active duty and that the 
principal diagnosis at the VA psychiatric examination in 
January 1986 was personality disorder.

The evidence of record before the RO in October 1986 showed 
that the veteran did not complain of depression or worry 
while he was on active duty until he was suffering from 
severe back pain and taking pain pills and sedatives at the 
time of an examination for service separation, at which he 
was found to be psychiatrically within normal limits.  In his 
letters of April 1977 and May 1979, the veteran did not claim 
to have or have had a psychiatric disorder while on active 
duty.  The evidence of record in October 1986 showed an 
initial diagnosis of an acquired psychiatric disorder 
approximately 2 years after separation from active duty.  It 
was not unreasonable for the RO in October 1986 to consider 
such evidence as evidence that the veteran did not incur an 
acquired psychiatric disorder while on active duty.  
Therefore, there was evidence against the veteran's service 
connection claim as well as in favor of his claim, and the 
current claim that the RO's decision involved CUE amounts to 
no more than a disagreement with the way the evidence was 
weighed and evaluated.  However, there cannot be a finding of 
CUE based on no more than a simple disagreement as to how the 
facts were evaluated.  Damrel v. Brown, 6 Vet.App. 242, 245 
(1994), quoting Russell v. Principi, 3 Vet.App. 310, 313-14 
(1992) (en banc).  The Board must, therefore, conclude that 
the rating decision of October 1986 did not involve CUE.

The veteran's representative argues that a regulation, 
38 C.F.R. § 3.1(m), pertaining to line of duty 
determinations, supports the veteran's current CUE claim.  
However, in the veteran's case, there was no line of duty 
determination by Army authorities while the veteran was on 
active duty.  Findings by a physical evaluation board are not 
line of duty determinations.  The regulation cited by the 
representative thus provides no basis to find CUE in the 
rating decision of October 1986.

ORDER

A rating decision in October 1986, which denied entitlement 
to service connection for an acquired psychiatric disorder, 
not having involved clear and unmistakable error, the appeal 
is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

